Name: Commission Regulation (EEC) No 2995/88 of 28 September 1988 amending Annexes III and IV bis to Council Regulation (EEC) No 4136/86 with regard to certain textile products originating in Hong Kong (category 4)
 Type: Regulation
 Subject Matter: trade;  international trade;  Asia and Oceania;  leather and textile industries
 Date Published: nan

 30 . 9 . 88No L 270/64 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2995/88 of 28 September 1988 amending Annexes III and IV bis to Council ^Regulation (EEC) No 4136/86 with regard to certain textile products originating in Hong Kong (category 4) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), as modified by Regulation (EEC) No 768/88 (2), and in particular Article 17, Whereas, with a view to the introduction of the combined nomenclature, the Community has negotiated with Hong Kong an Agreed Minute modifying the quantitative limits for category 4 products provided for in the Agreement between the EEC and Hong Kong on trade in textiles ; Whereas the Council has decided, on 26 September 1988 that this Agreed Minute should be applied provisionally pending its formal conclusion ; Whereas it is therefore necessary to amend Annexes III and IV bis to Regulation (EEC) No 4136/86 ; HAS ADOPTED THIS REGULATION : Article 1 Annexes III and IV bis to Regulation (EEC) No 4136/86 are hereby amended for Hong Kong accordance with the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 Janaury 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 September 1988 . For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 387, 31 . 12. 1986, p . 42. (2) OJ No L 84, 29 . 3 . 1988 , p . 1 . 30 . 9 . 88 Official Journal of the European Communities No L 270/65 ANNEX 1 . Annex III is amended as follows :  In group I B (category 4, Hong Kong) the table is replaced by the following table : 'Cate ­ gory CN codes Description Third country Units Years Annuals quantitative limits 4 6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 6109 90 10 6109 90 30 6110 20 10 6110 30 10 Shirts, T-shirts, lightweight fine knit roll, polo or turtle necked jumpers and pullovers (other than of wool or fine animal hair), undervests and the like, knitted or crocheted Hong Kong (') 1 000 pieces 1988 1989 1990 1991 36 098 36 351 36 605 36861 (') See appendix.  In category 4, Hong Kong, of the appendix, the specific quantities concerning the products of CN codes 6105 10 00, 6105 20 10, 6105 20 90 and ex 6105 90 10 are repealed. 2. Annex IV bis is amended as follows :  In group I B (category 4, Hong Kong) the table is replaced by the following table : 'Cate ­ gory CN codes Description Third country Member States Units - Quantitative limit from 1 January to 31 December II|| || 1988 1989 1990 1991 4 6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 6109 90 10 6109 90 30 6110 20 10 6140 30 10 Shirts, T-shirts, lightweight fine knit roll, polo or turtle necked jumpers and pullovers (other than of wool or fine animal hair), undervests and the like, knitted or crocheted Hong Kong (') D F I BNL UK IRL DK GR ES PT EEC 1 000 pieces 11 589 1 634 1 462 3 312 16 790 200 830 158 98 25 36 098 11 644 1 680 1 513 3 336 16 834 204 837 162 111 30 36 351 11 699 1 727 1 567 3 365 16 876 208 845 166 118 ?4 36 605 11 767 1 764 1 618 3 388 16916 211 852 170 137 38 36 861 (') See appendix.  In category 4, Hong Kong, of the appendix, the specific quantities concerning the products of CN codes 6105 10 00, 6105 20 10, 6105 20 90 and ex 6105 90 10 are repealed . \